 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBleyer Industries, Inc. and Amalgamated Clothingand Textile Workers Union, AFL-CIO-CLC.Case 6-CA-14854February 26, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on August 28, 1981, byAmalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, herein called the Union,and duly served on Bleyer Industries, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Acting Re-gional Director for Region 6, issued a complaint onSeptember 9, 1981, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 10,1981, following a Board election in Case 6-RC-9023, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about August 14, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On September 21,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On September 28, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. The Union also filed a Motionfor Summary Judgment. Subsequently, on October20, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 6 RC-9023, as the term "record" is defined in Secs 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems. Inc., 166 Nl.RB 938 (1967), enfd. 388 F 2d 683 (4thCir 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F 2d 26 (5th Cir. 1969); Intertype Co. s Penello, 269 FSupp 573(DC.Va. 1967) IFollerr Corp, 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir 1968); Sec 9(d) of the NLRA, as amended260 NLRB No. 35thereafter filed a response to the Motions for Sum-mary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for Summary JudgmentIn its answer to the complaint and its response tothe Motions for Summary Judgment, Respondentcontests the validity of the Union's certification.Respondent admits its refusal to bargain, but deniesthat it thereby violated Section 8(a)(5) and (1) ofthe Act. Specifically, Respondent contends that thecertification was improper because the RegionalDirector directed that the election be conducted ata time which did not coincide with Respondent'speak seasonal employment. Respondent further as-serts that the Board should refuse to accept thetransfer of this proceeding and should reconsiderits denial of review of the Regional Director's De-cision and Direction of Election.Respondent also contends that newly discoveredevidence requires that the Board deny the Motionsfor Summary Judgment. In support of this conten-tion Respondent avers that subsequent to the elec-tion approximately 35 percent of those employeeson its recall list who were deemed eligible to voteby the Regional Director have refused Respond-ent's offer to return to work. Respondent contendsthat events have proved its original argument thatan immediate election was improper because theidentity of the seasonal workers could not be ascer-tained until the peak season of employment.In his Motion for Summary Judgment, the Gen-eral Counsel argues that there are no issues requir-ing a hearing, and that Respondent is attempting torelitigate issues which were raised and determinedby the Board in the underlying representation case.We agree with the General Counsel. Review of therecord, including the record in Case 6-RC-9023,shows that on June 24, 1981, following a hearing,the Regional Director issued a Decision and Direc-tion of Election wherein he found that an immedi-ate election was appropriate inasmuch as Respond-ent was engaged in year-round production and thenumber of permanent employees was substantial incomparison to the ultimate number of seaonsal em-ployees. The Regional Director further concludedthat 28 individuals listed on Respondent's initialrecall list for peak season employment were eligibleto vote because they were analogous to employeeswho have been laid off but not yet recalled and516 BLEYER INDUSTRIES, INCwho have a reasonable likelihood of being recalledin the near future.On July 2, 1981, Respondent filed a request forreview of the Regional Director's decision. Re-spondent argued that it had a seasonal operation,that an immediate election was improper, and thatthe seasonal employees to be recalled were not suf-ficiently identifiable so as to permit them to vote inthe election. On July 20, 1981, the Board tele-graphically denied the request for review on theground that the request raised no substantial issueswarranting review. On August 10, 1981, after anelection conducted by the Regional Director, theUnion was certified as the exclusive collective-bar-gaining agent for the unit employees. By letterdated August 17, 1981, Respondent expressly statedthat it declined a request to bargain with the Unionas the certified representative of its employees inorder to gain judicial review of Respondent's con-tention that the certification is invalid because theRegional Director refused to direct the election atthe time of Respondent's peak seasonal employ-ment.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Inthis regard, we find no merit in Respondent's con-tention that the refusal of certain employees on Re-spondent's seasonal reall list to return to work con-stitutes newly discovered evidence relevant to thepreelection determination of the voting eligibilityof those employees.We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe General Counsel's Motion for Summary Judg-ment.3On the basis of the entire record, the Boardmakes the following:2 See Pittsburgh Plate Glass Co v. .VL.R.B., 313 U.S 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c)I We deny the General Counsel's motion to strike Respondent's affirm-ative defense in its answer to the complaintIn light of our ruling on the General Counsel's Motion for SummaryJudgment, we find it unnecessary to pass upon the Union's similarmotion.FINDINGS OF FACTI. THIE BUSINISS OF RFSPONI)ENTRespondent is a Delaware corporation engagedin the manufacture and nonretail distribution ofpaper and related products with its principal officelocated in Lynbrook, New York, and with a placeof business located in Mt. Union, Pennsylvania.During the 12-month period ending July 31, 1981,Respondent in the course and conduct of its busi-ness operations sold and shipped from its Mt.Union. Pennsylvania, facility products, goods, andmaterials valued in excess of $50,000 directly topoints outside the Commonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE I.AHOR ORGANIZATION INVOI. VF)Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR L.ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees, including seasonalemployees, employed by the Employer at itsMt. Union, Pennsylvania, facility; excluding alloffice clerical employees and guards, profes-sional employees and supervisors as defined inthe Act.2. The certificationOn July 30, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 6, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton August 10, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request To Bargain and Respondent'RefusalCommencing on or about August 14, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit.Commencing on or about August 14, 1981, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit.Accordingly, we find that Respondent has, sinceAugust 14, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.4In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-4 The Union has requested the Board to fashion a "make-whole"remedy including a retroactive bargaining order, an award of litigationcosts and expenses, and the establishment of an interim grievance proce-dure. In the absence of evidence that Respondent has engaged in outra-geous unfair labor practices or frivolous litigation which might warrantconsideration of these extraordinary remedies, we deny the Union's re-quest.propriate unit. See Mar-Jac Poultry Company. Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Bleyer Industries, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including seasonal em-ployees, employed by the Employer at its Mt.Union, Pennsylvania, facility; excluding all officeclerical employees, and guards, professional em-ployees and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since August 10, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about August 14, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Bleyer Industries, Inc., Mt. Union, Pennsylvania,its officers, agents, successors, and assigns, shall:518 BLEYER INDUSTRIES. INC1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with AmalgamatedClothing and Textile Workers Union, AFL-CIO-CLC, as the exclusive bargaining representative ofits employees in the following appropriate unit:All full-time and regular part-time productionand maintenance employees, including seasonalemployees, employed by the Employer at itsMt. Union, Pennsylvania, facility; excluding alloffice clerical employees and guards, profes-sional employees and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Mt. Union, Pennsylvania, facilitycopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 6, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingseasonal employees, employed by the Em-ployer at its Mt. Union, Pennsylvania, facili-ty; excluding all office clerical employeesand guards, professional employees and su-pervisors as defined in the Act.BLEYER INDUSTRIES, INC.519